The facts alleged in these reasons of appeal do not show that the decree is erroneous. If those facts were proved, it would not follow as a conclusion of law that the decree should be reversed. Everything deserving consideration being duly weighed, it might be proper to appoint some other person than the father. The statute does not require notice to be given to the father. The wish and expectation of another person, who gave the child $5,000, are not decisive of the question who should be guardian. In determining the sufficiency of the reasons of appeal, the question is not whether any or what weight might be given to the father's natural guardianship, and the wish of the child's benefactor, as evidence. The reasons of appeal should show error in the decree. If the plaintiff has a right to appeal on the ground that, upon a consideration of the merits of the whole case, he ought, and the defendant ought not, to be appointed, he could be heard on all appeal setting forth a reason of sufficient breadth.
Demurrer sustained. *Page 16